 1

 2

 3

 4

 5

 6                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8 BRIAN BAKER,

 9                         Plaintiff,                  NO. 2:19-cv-00497-RSM

10        vs.                                          ORDER GRANTING MOTION TO
                                                       EXTEND CASE DEADLINES
11 VILLAGE AT BEARDSLEE PHASE I, LLC,

12                     Defendant.

13

14

15         THIS MATTER came before this Court upon the Plaintiff’s Ex-Parte Motion to Extend

16 Case Deadlines. Having reviewed the motion and supporting declaration, being fully advised on

17 the matter, and for good cause shown, IT IS HEREBY ORDERED that the Motion is

18 GRANTED. The initial case schedule is amended as follows:

19
     Deadline                                           Requested Date
20   FRCP 26(f) Conference                              6/5/2019
21   Initial Disclosures                                6/12/2019

22   Combined Joint Status Report and Discovery Plan    6/19/2019

23

     Order to Extend Initial Case Deadlines -   WASHINGTON CIVIL & DISABILITY ADVOCATE
     Page 1 of 2                                       4115 Roosevelt Way NE, Suite B
                                                             Seattle, WA 98105
                                                               (206) 428-3558
     Case No. 2:19-cv-00497-RSM
 1 DATED THIS 28 day of May 2019.

 2

 3
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 4

 5

 6
     Presented this 24th Day of May, 2019,
 7

 8
      s/ Michael Terasaki
 9    Michael Terasaki, WSBA# 51923
      WASHINGTON CIVIL & DISABILITY ADVOCATE
10    4115 Roosevelt Way NE, Suite B
      Seattle, WA 98105
11    terasaki@wacda.com
      (206) 971-1124
12
      s/ Conrad Reynoldson
13    Conrad Reynoldson, WSBA# 48187
      4115 Roosevelt Way NE, Suite B
14    Seattle, WA 98105
      conrad@wacda.com
15    (206) 876-8515

16    Attorneys for Plaintiff

17

18

19

20

21

22

23

      Order to Extend Initial Case Deadlines -   WASHINGTON CIVIL & DISABILITY ADVOCATE
      Page 2 of 2                                       4115 Roosevelt Way NE, Suite B
                                                              Seattle, WA 98105
                                                                (206) 428-3558
      Case No. 2:19-cv-00497-RSM
